Citation Nr: 1508362	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the claim in September 2014, so that the Veteran could be scheduled for a videoconference hearing.  This hearing was later conducted by the undersigned Veterans Law Judge in November 2014.  A transcript of the testimony presented has been associated with the Veteran's electronic claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional evidentiary development is needed in order to address the claim of entitlement to service connection for an acquired psychiatric disorder.

The Veteran's service treatment records are unavailable, and the RO issued a formal finding of unavailability of service treatment records in June 2009.  They were of record at one time, however, as they were referred to in a July 1973 rating decision.  

The Veteran, in seeking service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, testified in November 2014 that while in Thailand he was experiencing psychiatric symptoms similar to those he has now.  These were, in his words, "bipolar - manic" type symptoms.  He added while in Thailand he got into trouble, and thought he may be subject to a court-martial because he and another person, went somewhere they were not supposed to go for about a week or two.  He attributed this conduct to his manic bipolar disorder.  

While it has been formally determined that the Veteran's service treatment records are unavailable, no such finding has been made regarding his service personnel records; nor does it appear that any search for those records has been undertaken.  The Veteran has asserted that he served in Thailand, his DD 214 shows foreign service for one year, and he has alleged to have been disciplined in service for conduct infractions.  His service personnel records should be obtained on remand.

The Veteran also testified that he had been afforded psychiatric treatment at a VA medical facility.  The most recent VA medical records on file are dated in December 2011.  He also has claimed to have been an in-patient in January 2014.  See VA Form 0881, dated in September 2014.  The location of this treatment was not provided.  The VA treatment records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the evidence now of record shows that the Veteran has a long history of psychiatric treatment, dating back until at least 1994.  He testified in November 2014 that he had anger issues in service as well as similar problems after his service discharge.  Private medical records on file show that he has been provided inpatient treatment dating back to this time.  He has also been determined to have been disabled by the Social Security Administration (SSA).  A SSA Disability Determination and Transmittal form, dated in April 2009, includes a primary diagnosis of affective/mood disorders.  A SSA record also reports that the Veteran was first provided inpatient treatment in 1995, for a period of two weeks.  At his hearing, he testified he was provided Paxil by his family physician in 1975.    

Given the unavailability of the Veteran's service treatment records, and in light of his competent, credible reports of his in-service psychiatric-based complaints and his extensive post-service psychiatric treatment and symptomatology, an examination and medical opinion is needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain the Veteran's complete service personnel records.  

2.  Ask the Veteran to provide the name and address of the medical care provider who treated him in January 2014.  After securing the necessary release, in the event this medical treatment was provided by a private source, obtain these records.

3.  Obtain and associate with the claims file all VA treatment records from December 2011 to the present.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed psychiatric disabilities, to include bipolar disorder and depression.  The claims folder and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(i)  Identify all psychiatric-based disabilities, to include bipolar disorder and depression.

(ii)  Provide an opinion as to whether it is at least as likely as not any currently diagnosed psychiatric disability is related to active service.

The examiner is to consider the Veteran's competent, credible report of experiencing anger issues in the military, his history of extensive post service psychiatric treatment (to include admissions), and of being found by SSA to have had a 1995 onset of psychiatric-based problems.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the AOJ should take appropriate corrective action. 

7.  Thereafter, after conducting any additional development of the evidence seen as appropriate, readjudicate this issue in light of all the evidence on file.  If any benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

